Title: To Thomas Jefferson from Rodolphe Tillier, May 1789
From: Tillier, Rodolphe
To: Jefferson, Thomas


Berne, May 1789. Had delayed thanking TJ for kindness to him on passing through Paris “with Mrs. Tillier and Son in Law C. Penrose” because a friend who wanted to apply to TJ for information “about a family de Graffenried settled in Virginia … has detained me.” But he “will not wait longer to present my best ofers of services and Mrs. Tillier, and her sons most dutifull respects” to TJ and Miss Jefferson.
